IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE: ASBESTOS LITIATION                  §
                                           §     No. 15, 2020
SANDRA KIVELL, individually and            §
as Personal Representative of the          §
Estate of MILTON J. KIVELL,                §     Court Below: Superior Court
deceased,                                  §     of the State of Delaware
                                           §
            Plaintiff Below,               §     C.A. No. N15C-07-093
            Appellant,                     §
                                           §
       v.                                  §
                                           §
UNION CARBIE CORPORATION,                  §
                                           §
            Defendant Below,               §
            Appellee.

                           Submitted: September 16, 2020
                             Decided: October 26, 2020

Before SETIZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                    ORDER

      This 26th day of October 2020, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its orders dated August 30, 2017 and May 1, 2018.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                        Justice